Exhibit 10.6

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”), dated as of March     , 2019, is
by and between Target Hospitality Corp., a Delaware corporation (the “Company”)
and                                                            (the
“Indemnitee”). This Agreement supersedes and replaces in its entirety any
previous indemnification agreement entered into between the Company or any of
its predecessors, and the Indemintee.

 

WHEREAS, [Indemnitee is [a director/an officer] of the Company/the Company
expects Indemnitee to join the Company as [a director/an officer]];

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
[continued] service as a [director/officer] of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 1(f) below) to, Indemnitee as set forth in this
Agreement and [to the extent insurance is maintained] for the [continued]
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies.

 

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to [continue to] provide services to the Company, the parties agree as follows:

 

1.              Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

a)             “Beneficial Owner” has the meaning given to the term “beneficial
owner” in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

b)             “Change in Control” means the occurrence after the date of this
Agreement of any of the following events:

 

i.                  any Person, other than a Permitted Holder, is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing [35]% or more of the Company’s then outstanding Voting Securities
[unless the change in relative Beneficial Ownership of the Company’s securities
by any Person results solely from a reduction in the aggregate number of
outstanding shares of securities entitled to vote generally in the election of
directors];

 

ii.               the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter;

 

iii.            during any period of two consecutive years, not including any
period prior to the execution of this Agreement, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new directors whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board;
or

 

iv.           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

c)              “Claim” means:

 

--------------------------------------------------------------------------------



 

i.                  any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or

 

ii.               any inquiry, hearing or investigation that the Indemnitee
determines might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.

 

d)             “Delaware Court” shall have the meaning ascribed to it in
Section 9(e) below.

 

e)              “Disinterested Director” means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.

 

f)               “Expenses” means any and all expenses, including reasonable
attorneys’ and experts’ fees, retainers, court costs, transcript costs, travel
expenses, duplicating, printing and binding costs, telephone charges, and all
other costs and expenses incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim. Expenses also shall include
(i) Expenses incurred in connection with any appeal resulting from any Claim,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersedeas bond, or other appeal bond or its equivalent, and
(ii) for purposes of Section 5 only, Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee. [The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable.]

 

g)              “Expense Advance” means any payment of Expenses advanced to
Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.

 

h)             “Indemnifiable Event” means any event or occurrence, whether
occurring [before,] on or after the date of this Agreement, related to the fact
that Indemnitee is or was a director, officer, employee or agent of the Company
or any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).

 

i)                 “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
performs, nor in the past [five] years has performed, services for either:
(i) the Company or Indemnitee (other than in connection with matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

j)                “Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA excise taxes, amounts paid or payable in settlement, including any
interest, assessments, [any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement] and
all other charges paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim.

 

k)             “Permitted Holder” means (i) TDR Capital LLP (a limited liability
company organized under the laws of England and Wales, having its registered
office at 20 Bentinck, LondonW1U 2EU and being registered with Companies House
under number OC302604); (ii) TDR Capital LLP’s affiliates; (iii) TDR Capital II
Holdings LP and any other fund (including, without limitation, any unit trust,
investment trust, limited partnership or general partnership) which is advised
by, or the assets of which are managed (whether solely or jointly with

 

--------------------------------------------------------------------------------



 

others) from time to time by, TDR Capital LLP or TDR Capital II Holdings LP;
and/or (iv) any other fund (including, without limitation, any unit trust,
investment trust, limited partnership or general partnership) of which TDR
Capital LLP or TDR Capital II Holdings LP (or a group undertaking for the time
being of TDR Capital II Holdings LP), or TDR Capital II Holdings LP’s general
partner, trustee or nominee, is a general partner, manager, adviser, trustee or
nominee.

 

l)                 “Person” means any individual, corporation, firm,
partnership, joint venture, limited liability company, estate, trust, business
association, organization, governmental entity or other entity and includes the
meaning set forth in Sections 13(d) and 14(d) of the Exchange Act.

 

m)         “Standard of Conduct Determination” shall have the meaning ascribed
to it in Section 9(b) below.

 

n)             “Voting Securities” means any securities of the Company that vote
generally in the election of directors.

 

2.              Services to the Company. Indemnitee agrees to [serve/continue to
serve] as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders [his/her] resignation or is no
longer serving in such capacity. This Agreement shall not be deemed an
employment agreement between the Company (or any of its subsidiaries or
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that [his/her]
[employment with/service to] the Company or any of its subsidiaries or
Enterprise is at will and the Indemnitee may be discharged at any time for any
reason, with or without cause, except as may be otherwise provided in any
written employment agreement between Indemnitee and the Company (or any of its
subsidiaries or Enterprise), other applicable formal severance policies duly
adopted by the Board or, with respect to service as a director or officer of the
Company, by the Company’s Constituent Documents or Delaware law.

 

3.              Indemnification. Subject to Section 9 and Section 10 of this
Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of Delaware in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses if Indemnitee was or
is or becomes a party to or participant in, or is threatened to be made a party
to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely a witness.

 

4.              Advancement of Expenses. Indemnitee shall have the right to
advancement by the Company, prior to the final disposition of any Claim by final
adjudication to which there are no further rights of appeal, of any and all
Expenses actually and reasonably paid or incurred by Indemnitee in connection
with any Claim arising out of an Indemnifiable Event. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within 20 days after
any request by Indemnitee, the Company shall, in accordance with such request,
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses. In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege. In connection with any request for Expense
Advances, Indemnitee shall execute and deliver to the Company an undertaking
(which shall be accepted without reference to Indemnitee’s ability to repay the
Expense Advances), to repay any amounts paid, advanced, or reimbursed by the
Company for such Expenses to the extent that it is ultimately determined,
following the final disposition of such Claim, that Indemnitee is not entitled
to indemnification hereunder. Indemnitee’s obligation to reimburse the Company
for Expense Advances shall be unsecured and no interest shall be charged
thereon.

 

5.              Indemnification for Expenses in Enforcing Rights. To the fullest
extent allowable under applicable law, the Company shall also indemnify against,
and, if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Claims relating to Indemnifiable Events, and/or (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the
Company[,/.] [regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification or insurance recovery, as the case may be/
However, in the event that Indemnitee is ultimately determined not to be
entitled to such indemnification or insurance recovery, as the case may be, then
all amounts advanced under this Section 5 shall be repaid]. Indemnitee

 

--------------------------------------------------------------------------------



 

shall be required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.

 

6.              Partial Indemnity. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of any Losses
in respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

7.              Notification and Defense of Claims.

 

a)             Notification of Claims. Indemnitee shall notify the Company in
writing as soon as practicable of any Claim which could relate to an
Indemnifiable Event or for which Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to
Indemnitee) of the nature of, and the facts underlying, such Claim. The failure
by Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder unless such failure materially prejudices
the Company.

 

b)             Defense of Claims. The Company shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event at its own
expense and, except as otherwise provided below, to the extent the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee’s defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ its own legal counsel in such
Claim, but all Expenses related to such counsel incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s own expense;
provided, however, that if (i) Indemnitee’s employment of its own legal counsel
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of such Claim, (iii) after a Change in Control, Indemnitee’s
employment of its own counsel has been approved by the Independent Counsel or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Claim, then Indemnitee shall be entitled to retain its own separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any such Claim) and all Expenses related to such separate counsel
shall be borne by the Company.

 

8.              Procedure upon Application for Indemnification. In order to
obtain indemnification pursuant to this Agreement, Indemnitee shall submit to
the Company a written request therefor, including in such request such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of the Claim[,
provided that documentation and information need not be so provided to the
extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege]. Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with
Section 9 below.

 

9.              Determination of Right to Indemnification.

 

a)             Mandatory Indemnification; Indemnification as a Witness.

 

i.                  To the extent that Indemnitee shall have been successful on
the merits or otherwise in defense of any Claim relating to an Indemnifiable
Event or any portion thereof or in defense of any issue or matter therein,
including without limitation dismissal without prejudice, Indemnitee shall be
indemnified against all Losses relating to such Claim in accordance with
Section 3 to the fullest extent allowable by law[, and no Standard of Conduct
Determination (as defined in Section 9(b)) shall be required].

 

ii.               To the extent that Indemnitee’s involvement in a Claim
relating to an Indemnifiable Event is to prepare to serve and serve as a
witness, and not as a party, the Indemnitee shall be indemnified against all
Losses incurred in connection therewith to the fullest extent allowable by law.

 

b)             Standard of Conduct. To the extent that the provisions of
Section 9(a) are inapplicable to a Claim related to an Indemnifiable Event that
shall have been finally disposed of, any determination of whether Indemnitee has
satisfied any applicable standard of conduct under Delaware law that is a
legally required condition to indemnification of Indemnitee hereunder against
Losses relating to such Claim and any determination that

 

--------------------------------------------------------------------------------



 

Expense Advances must be repaid to the Company (a “Standard of Conduct
Determination”) shall be made as follows:

 

i.                  if no Change in Control has occurred, (A) by a majority vote
of the Disinterested Directors, even if less than a quorum of the Board, (B) by
a committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and

 

ii.               if a Change in Control shall have occurred, (A) if the
Indemnitee so requests in writing, by a majority vote of the Disinterested
Directors, even if less than a quorum of the Board or (B) otherwise, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee.

 

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, any and all Expenses incurred by Indemnitee in cooperating with the
person or persons making such Standard of Conduct Determination.

 

c)              Making the Standard of Conduct Determination. The Company shall
use its reasonable best efforts to cause any Standard of Conduct Determination
required under Section 9(b) to be made as promptly as practicable. If the person
or persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within [30 days] after the
later of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
[60-day] period may be extended for a reasonable time, not to exceed an
additional [30 days], if the person or persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

 

d)             Payment of Indemnification. If, in regard to any Losses:

 

i.                  Indemnitee shall be entitled to indemnification pursuant to
Section 9(a);

 

ii.               no Standard Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder; or

 

iii.            Indemnitee has been determined or deemed pursuant to
Section 9(b) or Section 9(c) to have satisfied the Standard of Conduct
Determination,

 

then the Company shall pay to Indemnitee, within [five days] after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

 

e)              Selection of Independent Counsel for Standard of Conduct
Determination. If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 9(b)(i), the Independent Counsel shall
be selected by the Board of Directors, and the Company shall give written notice
to Indemnitee advising [him/her] of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected. In either
case, Indemnitee or the Company, as applicable, may, within [five days] after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of “Independent Counsel” in
Section 1(i), and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel. If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection

 

--------------------------------------------------------------------------------



 

is without merit; and (ii) the non-objecting party may, at its option, select an
alternative Independent Counsel and give written notice to the other party
advising such other party of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences, the introductory clause of this sentence and numbered clause (i) of
this sentence shall apply to such subsequent selection and notice. If
applicable, the provisions of clause (ii) of the immediately preceding sentence
shall apply to successive alternative selections. If no Independent Counsel that
is permitted under the foregoing provisions of this Section 9(e) to make the
Standard of Conduct Determination shall have been selected within [20 days]
after the Company gives its initial notice pursuant to the first sentence of
this Section 9(e) or Indemnitee gives its initial notice pursuant to the second
sentence of this Section 9(e), as the case may be, either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware
(“Delaware Court”) to resolve any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or to
appoint as Independent Counsel a person to be selected by the Court or such
other person as the Court shall designate, and the person or firm with respect
to whom all objections are so resolved or the person or firm so appointed will
act as Independent Counsel. In all events, the Company shall pay all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 9(b).

 

f)               Presumptions and Defenses.

 

i.                  Indemnitee’s Entitlement to Indemnification. In making any
Standard of Conduct Determination, the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Company shall
have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled. Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the Delaware Court.
No determination by the Company (including by its directors or any Independent
Counsel) that Indemnitee has not satisfied any applicable standard of conduct
may be used as a defense to any legal proceedings brought by Indemnitee to
secure indemnification or reimbursement or advance payment of Expenses by the
Company hereunder or create a presumption that Indemnitee has not met any
applicable standard of conduct.

 

ii.               Reliance as a Safe Harbor. For purposes of this Agreement, and
without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

 

iii.            No Other Presumptions. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.

 

iv.           Defense to Indemnification and Burden of Proof. It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Losses incurred
in defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

 

10.       Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:

 

--------------------------------------------------------------------------------



 

a)             indemnify or advance funds to Indemnitee for Expenses or Losses
with respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

 

i.                  proceedings referenced in Section 5 above (unless a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous); or

 

ii.               where the Company has joined in or the Board has consented to
the initiation of such proceedings.

 

b)             indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

 

c)              indemnify Indemnitee for the disgorgement of profits arising
from the purchase or sale by Indemnitee of securities of the Company in
violation of Section 16(b) of the Exchange Act, or any similar successor
statute.

 

d)             indemnify or advance funds to Indemnitee for Indemnitee’s
reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).

 

11.       Settlement of Claims. The Company shall not be liable to Indemnitee
under this Agreement for any amounts paid in settlement of any threatened or
pending Claim related to an Indemnifiable Event effected without the Company’s
prior written consent, which shall not be unreasonably withheld. The Company
shall not settle any Claim related to an Indemnifiable Event in any manner that
would impose any Losses on the Indemnitee without the Indemnitee’s prior written
consent.

 

12.       Duration. All agreements and obligations of the Company contained
herein shall continue during the period that Indemnitee is a director or officer
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.

 

13.       Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, the General Corporation Law of the State of Delaware, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.

 

14.       Liability Insurance. For the duration of Indemnitee’s service as a
[director/officer] of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending Claim relating to an Indemnifiable Event, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors’ and officers’ liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company’s current policies of directors’ and officers’
liability insurance. In all policies of directors’ and officers’ liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company’s directors, if Indemnitee
is a director, or of the Company’s officers, if Indemnitee is an officer (and
not a director) by such policy. Upon request, the Company will provide to
Indemnitee copies of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.

 

--------------------------------------------------------------------------------



 

15.       No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.

 

16.       Subrogation. In the event of payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee. Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

17.       Amendments. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be binding unless in the
form of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.

 

18.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substances satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

19.       Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any portion thereof) are
held by a court of competent jurisdiction to be invalid, illegal, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.

 

20.       Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:

 

a)             if to Indemnitee, to the address set forth on the signature
page hereto.

 

b)             if to the Company, to:

 

Target Hospitality Corp.

Attn: General Counsel

2170 Buckthorne Place

Suite 440

The Woodlands, TX, 77380

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

 

21.       Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws. The Company and Indemnitee hereby
irrevocably and unconditionally: (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, and (c) waive, and agree not to plead or make, any claim that the
Delaware Court lacks venue or that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

 

22.       Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and

 

--------------------------------------------------------------------------------



 

shall not be deemed to constitute part of this Agreement or to affect the
construction or interpretation thereof.

 

23.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

TARGET HOSPITALITY CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------